DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-13 in the reply filed on May 16, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites a temperature of a lower cooling point of the glass. It is unclear what the lower cooling point of the glass is. This does not appear to be a common term in the art. Thus, the limitation is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marjanovic et al. (2018/0179100) in view of Fiaz et al. (WO 2019/165269). Regarding claims 1 and 9, Marjanovic teaches a method for processing glass elements, comprising introducing a perforation line (laser cut line) for parting a glass element after a hot processing process ([0119]-[0120]), while the glass is at an elevated temperature of at least 100°C (i.e. annealing temperature [0129]-[0130], [0136]), the perforation line comprising spaced-apart filamentary flaws (defect lines) along a predetermined course of the perforation line ([0120]-[0121], [0126]), wherein the spaced-apart filamentary flaws are introduced via a pulsed laser beam of an ultrashort pulse laser ([0144]).  Marjanovic further teaches it is well known to apply cooling to the glass element during the introduction of the flaws, so as to produce a temperature gradient that introduces a mechanical stress in the glass element at the flaws that reduces a breaking force required for parting the glass element along a scored line, i.e. by propagating a crack. ([0113]). However, Marjanovic doesn’t specify applying cooling to the glass element along the along the perforation line.  Fiaz teaches introducing a perforation line for parting a glass element, the perforation line comprising spaced-apart filamentary flaws (series of perforations) along a predetermined course of the perforation line. Fiaz further teaches applying a stress to the perforation line to separate the glass element, such as cooling, wherein the stress leads to crack emanating from the series of perforation and propagating through all the perforation ([0073], figures 1-2). Thus, the stress introduces a mechanical stress in the glass element at the perforations that reduces a breaking force required for parting the glass element along the perforation line. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a common means of applying stress to the perforation line, such as cooling, as a well-known means for predictably provide for easier separation of the glass element along the perforation line, as taught by Fiaz.
Regarding claims 2-3 and 12, Marjanovic teaches the hot processing comprises producing a glass ribbon from a glass melt, wherein the glass ribbon has a thickness of 0.05 mm to 2 mm, which falls within the claimed range of 0.01mm to 20 mm ([0114]).
Regarding claim 4, Marjanovic teaches the elevated temperature is around the annealing temperature of the glass, which is less than a temperature at which glass of the glass element has a viscosity of 104 dPa•s and below a softening point of the glass of the glass element ([0129]-[0130]).
Claims 5, 7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Marjanovic et al. (2018/0179100) and Fiaz et al. (WO 2019/165269) as applied to claim 1 above, and further in view of Fortsch et al. (CN 107428588 machine translation provided).  Fiaz doesn’t specify a cooling medium or temperature gradient. Regarding claims 5 and 11, Fortsch teaches a method for separating a glass ribbon comprising irradiating the glass ribbon with a laser along a cutting line, followed by cooling to induce thermal stress within the glass ribbon, thereby causing the glass ribbon to separate along the cutting line ([0004], [0008]-[0009], [0014], [0041], [0048]). Fortsch teaches the cooling step comprises contacting the glass element with a medium, such as a combination of air and liquid, i.e. aerosol ([0042]).  Fortsch teaches better cooling is achieved by a liquid phase of an aerosol, which provides for an increased stress gradient. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar cooling jet comprising air and liquid, so as to provide an increased stress gradient, as taught by Fortsch.
Regarding claims 7 and 13, Fortsch teaches a cooling jet rate can be varied depending on a thickness of the glass ribbon ([0045]). Fortsch also teaches a temperature gradient through the thickness of the glass ribbon (about 1 mm thick) of about 500°C (600°C of graph line (i) – 100°C of graph line (iii)) with a heating time of about 0.5 seconds ([0063]), which provides for a temperature gradient that is greater than 50 °C/mm at the filamentary flaws. Fortsch teaches this produces high mechanical stress, so crack propagation is reliable forced and the glass element can be easily separated. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar temperature gradient at the filametary flaws in the process of Marjanovic and Fiaz, so as to provide for easy separation of the glass element, as taught by Fortsch.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marjanovic et al. (2018/0179100) and Fiaz et al. (WO 2019/165269) as applied to claim 1 above, and further in view of Dastis (DE 10 2011 006 738 machine translation provided).  Fiaz doesn’t offer specifics on the applying to cooling, such as a cooling rate. Dastis teaches a method for separating a glass element comprising irradiating the glass element along a separation line and cooling the glass element along the separation line, to promote crack propagation and separation of the glass element ([0013]). Dastis further teaches a cooling rate of 200-500 K/s ([0031], [0048]-[0049]).  Dastis teaches such a cooling rate provides for crack propagation.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar cooling rate for the cooling step of Fiaz, as it predictably provides for successful thermal stress to propagate a crack along the separation line, as taught by Dastis.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder et al. (2017/0283299). Bookbinder teaches a method for processing glass elements comprising hot processing a glass at an elevated temperature of at least 100°C, i.e. molding temperature ([0058]), introducing a perforation line for parting the glass element, the perforation line comprising space apart filamentary flaws along a predetermine course of the perforation line, wherein the space-apart filamentary flaws are introduced via a pulsed laser beam ([0064], figures 7A-7B,1B, 2B) of an ultrashort pulse laser ([0037]).  Bookbinder further teaches processing the glass element in a glass separation station after the perforation is induced  for separating the glass article about the perforation line ([0064]), wherein the glass separation station comprises cooling the glass element ([0053]). Bookbinder teaches the separation station produces a thermal shock. Thus, although not explicitly discussed, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the cooling step to produce a temperature gradient that introduces a mechanical stress in the glass element at the filamentary flaws that reduces a breaking force required for parting the glass element along the perforation line, as the cooling step follows a heating step and Bookbinder teaches a thermal shock is produced. 
Regarding claim 8, Bookbinder teaches the glass element is cooled down to a hard, solid state before introducing the perforation line, which is interpreted to be a temperature less than a lower cooling point of the glass element ([0062]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741